Citation Nr: 0415715	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  94-42 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.  Entitlement to an initial compensable rating for a left 
eye cataract.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from July 1987 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Board will address the issue of entitlement to an initial 
compensable rating for a left eye cataract in the Remand 
section of this action.

The veteran withdrew his claim for an initial rating for a 
right shoulder disorder in a February 2001 signed statement.

In January 2004, a hearing was held before the undersigned 
Veterans Law Judge, sitting in Washington, D.C., who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's headaches occur 3-4 times per week, require 
several types of prescribed pain relief medication, last from 
several hours to all day, and result in severe economic 
inadaptability.  






CONCLUSION OF LAW

The criteria for the award of an increased rating, to 50 
percent and no higher, for the veteran's service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2003) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's appeal. The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes. Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to these disabilities.

The veteran has appealed the rating decision assigning an 
initial 10 percent disability rating for migraine headaches. 
38 C.F.R. § 4.71a. The rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability. Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings. See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this provision, a 10 percent rating is warranted for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




III.  Analysis

Applying the criteria set forth above, the Board finds that 
the overall nature and resulting impairment from the 
veteran's headaches more nearly approximates the criteria for 
a 50 percent rating set forth in Diagnostic Code 8100.  As 
noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements:  severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific character.

In this case, by the veteran's own reports, he experiences 
severe headaches, which cause him to sit in a quiet, dark 
room for relief.  He reports that these prostrating attacks 
occur several times a month and are of such severity that 
they interfere with his ability to carry out his duties at 
work.  He also has been prescribed a number of medications 
since service to relieve his migraines, including Imitrex. 

The medical evidence of record corroborates the veteran's 
contentions.  The service medical records show that he was 
treated for headaches.  The post-service VA and non-VA 
medical evidence shows that he has been consistently treated 
for severe migraine headaches.  This is evident in an April 
1993 VA examination report.  The veteran's private physician, 
J.K., M.D., submitted letters in May 1995 and June 1996 in 
which the doctor explained that the veteran had been his 
patient since 1994.  Dr. J.K. related that the veteran 
experienced migraines two to four times per month during this 
time.  The doctor prescribed Calan SR and aspirin to relieve 
the migraines.

The veteran provided a November 1996 letter from a registered 
nurse who worked at the Detention Center where the veteran 
was employed as a Detention Officer.  The registered nurse 
confirmed that the veteran visited the infirmary complaining 
of severe headaches.  The infirmary staff advised him to seek 
medical attention from his private physician.  The registered 
nurse reported that the clinic staff could only provide first 
aide to employees and not medical attention.

The subsequent VA and non-VA medical evidence of record shows 
that he has been routinely treated for his migraines.  VA 
outpatient treatment records dated since 2000 show that the 
prescribed medication, including Imitrex, has not effectively 
relieved the frequency and severity of his attacks.  In July 
2001, a VA outpatient examiner noted that the veteran's 
cluster headaches/migraines were not improved with B Blocker.  
In January 2003, a VA outpatient examiner noted that the 
veteran almost passed out due to the severity of his 
headaches.  In a September 2003 outpatient note, the examiner 
prescribed Depakote and continued the veteran on Imitrex.

With respect to the frequency of these reportedly severe 
headaches, in January 2004 the veteran testified before the 
undersigned sitting in Washington, DC.  Summarizing his 
testimony, the veteran claimed that the headaches occurred 
frequently during the week.  On many occasions, the veteran 
had to call his wife to pick him up at work in order to drive 
him home.  He reported that his migraine disorder had caused 
him to take a demotion at work in order to have a job with 
less responsibility so that he could take time off if needed.  
The veteran's spouse corroborated the veteran's testimony.  
She recounted that she would have to take leave from her job 
in order to pick the veteran up at his work.  The Board 
finds, based on a review of the entire record, that the 
frequent and severe headaches as described above, more nearly 
approximates the criteria for a 50 percent rating.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that a 50 percent 
rating for headaches is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  As noted, this represents the 
maximum available schedular evaluation.  


ORDER

A 50 percent initial rating for migraine headaches is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



REMAND

The veteran's claim for an initial compensable rating for a 
cataract of the left eye is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
requested action that follows.  VA will notify the veteran if 
further action is required on his part.

1.  In light of recent decisions issued 
by the United States Court of Appeals for 
Veterans Claims (Court), the RO must 
ensure that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002).  This includes notifying the 
appellant (1) of 38 U.S.C.A. §§ 101(3), 
103 (West 2002); 38 C.F.R. §§ 3.1(j), 
3.50, 3.52, 3.53, 3.206 (2003) and the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an initial compensable rating 
for a left eye cataract, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002), and any other applicable 
legal precedent.  The RO should allow the 
appropriate period of time for response.  

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for his left eye disorder 
since the last supplemental statement of 
the case issued in May 1998.  (This issue 
has not been addressed since the May 1998 
supplemental statement of the case was 
issued.) The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA ophthalmologic 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran, 
to include any treatment records obtained 
in accordance with numbered paragraphs 
above.  The examiner should specifically 
answer the following questions.

a. The examiner is requested to 
state whether the service-connected 
cataract of the left eye results in 
impairment of central visual acuity 
or field loss, pain, rest-
requirements, or episodic 
incapacity.

b. If the aforementioned service-
connected disability results in 
impairment of field vision, the 
examiner is specifically requested 
to state his/her findings in terms 
consistent with the Goldmann Chart. 



All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should readjudicate 
the veteran's claim in light of all 
pertinent evidence and legal authority.  
Fenderson.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



